Citation Nr: 0019337	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-03 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a herniated disc of 
the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1975.

This appeal arose from rating actions issued in August 1997 
and January 1998 by the New Orleans, Louisiana, Department of 
Veterans Affairs (VA), Regional Office (RO).  In May 1998, 
the veteran and his sister testified at a personal hearing at 
the RO.  In December 1998, the hearing officer issued a 
decision (incorporated with the supplemental statement of the 
case issued the same date) that increased the evaluation 
assigned to the service-connected pes planus to 10 percent; 
this decision also continued the denial of entitlement to a 
low back disorder.  Supplemental statements of the case 
issued in April and October 1999 confirmed the denial of an 
evaluation in excess of 10 percent for the pes planus and 
continued the denial of service connection for a low back 
disorder.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

In light of the following decision, the issue of entitlement 
to service connection for a low back disorder will be subject 
to the attached remand.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by pain 
on manipulation of the tendon and minimal valgus, with no 
evidence of joint swelling, tenderness, edema or callosities.

2.  The veteran has been shown by competent evidence to 
suffer from a low back disorder related to his service-
connected pes planus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, Code 5276 
(1999).

2.  The veteran has presented evidence of a well grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for service-
connected bilateral pes planus

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Private outpatient treatment records developed in 1996 and 
1997 showed the veteran's complaints of foot pain.  He was 
given inserts, but noted that he still had discomfort.  VA 
examined him in June 1997.  He noted that he could not stand 
more than 30 to 40 minutes; after this amount of time, he 
would begin to experience pain.  He appeared to have hallux 
valgus deformity on both sides.  His function was normal with 
shoes on, as was his gait.  He was able to stand on the balls 
of his feet, as well as on his heels.  An x-ray confirmed the 
presence of pes planus.  The diagnosis was possible hallux 
valgus of the feet, bilaterally.  During 1997, he was seen by 
private physicians for plantar fasciitis.

The veteran and his sister testified at a personal hearing at 
the RO in May 1998.  He stated that he had trouble walking or 
standing.  He had to wear orthopedic shoes; despite this he 
suffered from constant throbbing pain.  His sister confirmed 
that he experienced constant pain.

VA examined the veteran in August 1998.  The examiner 
commented that the veteran walked stiffly and appeared to be 
in pain.  The objective examination showed no evidence of 
joint swelling, redness, tenderness or edema of the feet.  
There was no indication of calluses, breakdown, or other 
signs of unusual weight bearing.  There were no skin or 
vascular changes.  The Achilles tendon was over the midline 
bilaterally.  He displayed pain on manipulation of the 
tendon.

VA and private outpatient treatment records developed between 
July 1998 and September 1999 revealed the veteran's 
continuing treatment for flat feet.  He had been prescribed 
insoles to help alleviate some of his discomfort.

According to the applicable criteria, a 10 percent evaluation 
is warranted for moderate bilateral acquired flatfoot (pes 
planus) where the weight-bearing lines are over or medial to 
the great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  38 C.F.R. 
Part 4, Code 5276 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected bilateral pes planus is not justified at this time.  
While the veteran does experience pain on manipulation and 
use of the feet, there is no indication that there is marked 
deformity (pronation, abduction, etc.), indications of 
swelling on use, or the presence of callosities.  Therefore, 
it is determined that the criteria for a 30 percent 
disability evaluation have not been met.  As a consequence, 
it is found that the 10 percent evaluation assigned 
adequately compensates him for his current degree of 
disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected bilateral pes planus.


II.  Service connection for a low back 
disability

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  The evidence of record shows that the 
veteran has been diagnosed with a herniated disc of the 
lumbosacral spine; thus, the existence of a current 
disability has been established.  There was also some 
indication that the veteran had complained of back pain in 
service.  Moreover, the evidence indicates that he suffers 
from service-connected pes planus, which he states has either 
caused or aggravated his back.  He has submitted statements 
from private physicians who have rendered opinions that it is 
possible that his pes planus has exacerbated his back 
condition.  Given these opinions, it is found that the 
veteran has submitted a plausible claim for service 
connection for a low back disability.

Therefore, it is concluded that the evidence supports a 
finding that the claim for service connection for a low back 
disability is well grounded.


ORDER

An increased evaluation for the service-connected bilateral 
pes planus is denied.

To the extent that the veteran has presented evidence of a 
well grounded claim for service connection for a low back 
disorder, the claim is granted.


REMAND

The veteran has asserted that he suffers from a low back 
disability, to include a herniated disc, which is exacerbated 
by his service-connected pes planus.  Therefore, he believes 
that service connection should be awarded.

A review of the record indicates that the veteran was 
examined by VA in August 1998.  At that time, the examiner 
rendered an opinion that the veteran's pes planus was minimal 
in degree and did not contribute to whatever other problems 
he may have.  However, the veteran submitted statements from 
his private physicians in May 1998 and September 1999, which 
suggested that his pes planus had exacerbated his back 
condition.  Clearly, this conflict must be resolved prior to 
a final determination of the veteran's claim.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  

Moreover, according to Allen v. Brown, 7 Vet. App. 439 
(1995), a service-connected disability can aggravate a 
nonservice-connected disability.  It was stated that "....when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  at 
448.  Therefore, a definitive opinion as to whether the 
veteran's service-connected pes planus has caused on 
aggravation of the nonservice-connected low back disability 
must be obtained.  

Finally, it is noted that there is no opinion as to whether 
the veteran's current back disorder is etiologically related 
to the symptoms noted in service (see service medical record 
dated September 22, 1975 and the September 1975 separation 
examination).  Because the veteran's claim is well grounded, 
such an opinion should be obtained prior to a final 
determination of his claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete orthopedic examination by a 
qualified physician.  After reviewing all 
the evidence of record, to include the 
service medical records and the May 1998 
and September 1999 statements from the 
private physicians, the examiner should 
answer the following questions:

	a) is the veteran's currently 
diagnosed herniated disc of the low back 
etiologically related to the symptoms 
complained of in service?;

	b) is the veteran's currently 
diagnosed herniated disc of the low back 
etiologically related to the service-
connected pes planus?;

	c) has the veteran's service-
connected bilateral pes planus aggravated 
the low back disorder, and if so, to what 
degree?

A complete rationale for the opinions 
expressed must be provided.  All 
indicated special studies deemed 
necessary to answer the above questions 
should be accomplished.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the veteran's entire medical history can 
be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for a low back disorder.  This must 
include a determination as to whether the 
veteran is entitled to compensation for 
his back disorder in light of the holding 
in Allen, supra.

3.  If the decision remains adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case.  He 
should also be provided with an 
opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



